MEMORANDUM OF DECISION.
Robert Modery appeals from a conviction in the Superior Court, Penobscot County, for the criminal violation of Title 29 M.R.S.A. § 1312-B (Supp.1984-1985) (operating under the influence). The defendant claims error in the District Court’s denial of his motion to suppress the alcohol blood test results and his motion to dismiss the complaint. The defendant claims that: 1) he was denied due process because the State refused to provide him with a second *428blood sample for independent analysis and, 2) the blood test results lacked proper foundation for admission into evidence due to the absence of a manufacturer’s certificate in the test kit received by the analytical chemist. First, we determine that the State neither deprived the defendant of a reasonable opportunity of securing exculpatory evidence nor obstructed him in any way from having his own physician take an independent blood sample. Second, notwithstanding the absence of the manufacturer’s certificate, we find that the State laid a proper foundation for reliability of the test kit and admission of the blood test results. We conclude that the District Court did not commit error.
The entry must be:
Judgment affirmed.
All concurring.